Citation Nr: 0025168	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-17 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle fracture.

2.  Entitlement to service connection for poor circulation in 
both legs.

3.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
March 1957.  This matter is at the Board of Veterans' Appeals 
(Board) from a May 1997 decision by the Department of 
Veterans Affairs (VA) Montgomery Regional Office (RO). 

In August 1999 correspondence, the veteran's representative, 
a private attorney, furnished additional evidence on the 
veteran's behalf, and in writing waived initial consideration 
of that evidence by the RO.  See 38 C.F.R. § 20.1304(c) 
(1999).

On July 10, 2000, the veteran appeared for a hearing before 
the undersigned Member of the Board.  In correspondence dated 
July 24, 2000, the veteran's representative furnished 
additional evidence, and another written waiver of initial 
consideration of that evidence by the RO.  Id.  In the same 
correspondence, the attorney reported that records from VA 
medical facilities in Birmingham and Montgomery had been 
ordered but not yet received, and stated that "[w]e need to 
request sixty (60) days to obtain and submit these records."  
The Board notes that 60 days from the date of the hearing 
have elapsed, and the record indicates that no further 
evidence has been furnished by the veteran or his attorney.  
Thus, the Board will proceed with adjudication of this 
appeal.  See 38 C.F.R. § 20.709 (1999).


FINDINGS OF FACT

1.  Competent evidence establishes that the veteran sustained 
a right ankle injury on active duty; current medical records 
reveal a diagnosis of degenerative arthritis of the right 
ankle, and the present right ankle disability has been 
related to the in-service ankle injury by competent medical 
evidence.

2.  No competent evidence is of record linking the veteran's 
current poor circulation in both legs to his active military 
service.

3.  The veteran's bilateral pes planus preexisted his period 
of service, and it is not contended otherwise; the 
preponderance of the evidence shows that his bilateral pes 
planus did not increase in severity during service.


CONCLUSIONS OF LAW

1.  The veteran's degenerative arthritis of the right ankle 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The claim of entitlement to service connection for poor 
circulation in both legs, is not well grounded.  38 U.S.C.A. 
§ 5107(a).

3.  The claim of entitlement to service connection for 
bilateral pes planus is not well grounded.  Id.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records are not associated with 
the claims file.  The National Personnel Records Center's 
(NPRC) has acknowledged that the service medical records are 
presumed lost in a 1973 fire at the NPRC storage facility in 
St. Louis, Missouri.  His DD Form 214 indicates that the 
veteran's last duty assignment was in an infantry unit.

In November 1996, the veteran filed a claim of service 
connection for residuals of a broken right foot and ankle, 
poor circulation in both legs, and flat feet.  He reported 
that he broke his right ankle and/or foot in 1955 while in 
Korea.  He also stated that the right foot and ankle had 
become arthritic and very painful.

Medical records from a private physician, dated in October 
and November 1995, were furnished, showing that the veteran 
complained of right foot pain and numbness, bilateral knee 
pain and stiffness, and bilateral calf pain with exertion.  
The diagnoses included bilateral knee pain, neck pain, 
diabetes mellitus, duodenitis, and sinusitis.  No specific 
treatment for the disorders, other than prescribed 
medication, is evidenced by the records.

VA outpatient records reflect treatment the veteran received 
between June 1996 and February 1997.  An outpatient record 
dated in November 1996 shows complaints of pain, particularly 
in the knees and feet, after walking approximately two 
blocks.  A November 1996 work-up for lower extremity arterial 
disease reveals diagnosis of lower extremity peripheral 
vascular disease.

On VA examination in January 1997, the veteran informed the 
physician that he was hospitalized in Korea in 1955 after 
sustaining an in-service fracture of his right ankle.  He 
stated that his right ankle gradually improved, but reported 
the pain, and some swelling, recurred approximately 15 years 
prior to the examination.  He also complained of bilateral 
foot pain, reported to have originated about 10 years 
earlier.  The veteran reported he had flat feet since birth, 
and denied any significant injury to his feet.  He stated 
that he had been diagnosed with poor circulation in both 
legs, and symptoms included a burning sensation from his 
knees distally when standing or walking.  The symptoms 
related to poor circulation in his legs were reported as 
originating approximately five years earlier.  The VA 
physician noted that it was significant that the veteran 
weighed approximately 180 pounds during military service, and 
weighed approximately 240 pounds at that examination.  
Examination of the cardiovascular system showed the presence 
of femoral pulses and the absence of popliteal pulses.  
Posterior tibial pulses were absent bilaterally.  There was a 
weak dorsalis pedis pulse on the left; the dorsalis pedis 
pulse on the right was absent.  There was no edema or 
deformity of the ankles, but there was a trace of bilateral 
pretibial edema.  Examination of the feet revealed moderate 
pes planus, with no edema or other deformity.  X-ray studies 
revealed degenerative changes of the right ankle.  The 
diagnoses, in pertinent part, included degenerative arthritis 
of the right ankle, bilateral pes planus, and peripheral 
vascular disease.  

By May 1997 decision, the RO denied service connection for 
residuals of a fractured right ankle and foot, poor 
circulation in both legs, and flat feet, holding that the 
evidence did not tend to establish that any of the claimed 
disabilities were incurred in or aggravated by his military 
service.  

In January 1999, a serviceman with whom the veteran served in 
Korea stated that "[the veteran] did get his right ankle 
broken in an accident, while we were in Korea.  He suffered a 
lot of pain."

In August 1999, the veteran furnished a medical report from a 
private physician who wrote that he treated the veteran for 
several months; he reported as follows:

[The veteran] currently experiences 
severe pain, swelling, and limited range 
of motion in his right ankle and right 
foot and in both knees.  He also has poor 
circulation in both legs and flat feet.  
These symptoms are largely due to the 
degenerative arthritis in this right 
ankle associated with talar peak and 
calcaneal spur and the marked 
degenerative arthritis in both knees.

[The veteran's] right ankle fracture in 
the service was probably the cause of 
this current degenerative arthritis in 
his right ankle and current problems with 
his right foot.  This current arthritic 
condition is consistent with [the 
veteran's] injury in the service.  

At the July 2000 hearing, the veteran reiterated that he 
sustained a right ankle fracture and was treated in a 
military hospital while serving in Korea.  He testified that 
he had pain and other problems with his right ankle since his 
separation from service.  When asked when he first felt poor 
circulation in his legs, he responded "after my foot was 
broken."  (See hearing transcript p. 18.)  He indicated that 
he initially received treatment for poor circulation in his 
legs around 1970.  (See transcript p. 19.)  He reported that 
he had flat feet prior to his military service, and that 
symptoms related to his bilateral flat foot disorder did not 
increase in severity during service.  (See transcript pp. 21-
22.)  

The veteran's representative furnished additional private 
medical records dated between June 1999 and March 2000.  
These records reveal diagnoses of chronic obstructive 
pulmonary disease, and they include time lines of the 
veteran's blood-sugar levels, various lab reports and copies 
of prescriptions for a number of medications.  The records 
note complaints and findings of pain in the veteran's legs, 
ankles, and feet, and associated arthritis.  The records do 
not contain etiological findings or opinion regarding any of 
the noted disorders.

II.  Legal Criteria and Analysis

As a preliminary matter, the Board notes that the veteran's 
service medical records are unavailable as they were possibly 
destroyed by a fire at the NPRC in 1973.  The Board is aware 
that in such a situation it has a heightened duty to assist 
the veteran in developing his claim.  This duty includes the 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
evidence of record reflects, and the Board is satisfied, that 
the RO has attempted to locate additional pertinent evidence 
regarding the veteran's military service.  The analysis set 
forth below, therefore, was undertaken pursuant to the duties 
and obligations set forth in Cuevas and O'Hare.

A person who submits a claim to VA has the burden of 
providing evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for 
Veterans Claims (the Court) defines a well-grounded claim as 
one that is plausible, i.e., meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition, unless it is clearly attributable to 
intercurrent causes.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated finding of a diagnosis 
including the word "chronic."

If the chronicity provision is not applicable, a claim may be 
still be well grounded under the continuity standard if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  The Court has held 
that intermittent or temporary flare-ups of a preexisting 
injury or disease during service will not be considered to be 
an increase in severity during service.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Rather, the 
underlying condition must have worsened.  Id.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during active service.  38 C.F.R. 
§ 3.306(b).  Aggravation may not be conceded, however, where 
the disability underwent no increase in severity during 
service.  Id.  The determination whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995); King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-groundedness stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

A.  Residuals of Right Ankle Fracture

Initially, the Board finds that the veteran's claim of 
service connection for right ankle fracture is plausible, and 
therefore well grounded.  See 38 U.S.C.A. § 5107(a).  The 
record includes documentation that the veteran incurred an 
injury to his right ankle during active duty; physicians have 
diagnosed a present right ankle disorder; and there is 
competent evidence tending to show a relationship between the 
current diagnosis and the veteran's in-service ankle injury.  
Thus, the veteran has submitted a claim that is not 
"inherently implausible."  See Murphy, 1 Vet. App. at 81.

In this case, the positive evidence in support of the 
veteran's right ankle claim of service connection for right 
ankle fracture includes the veteran's testimony, along with 
his service comrade's statement regarding the in-service 
occurrence of a right ankle fracture.  The veteran has also 
testified about the  post-service continuity of symptoms 
related to his right ankle disability.  The Board finds that 
the statements and testimony of record regarding the 
occurrence of and symptoms of his right ankle disability, and 
the continuity thereof, are consistent with the documentary 
record and are entirely credible. 

Also in support of his claim is the fact that medical 
evidence tends to show a link or nexus between his current 
right ankle arthritis and the right ankle injury he sustained 
in service.  The private physician's August 1999 report 
strongly suggests that his right ankle degenerative arthritis 
is related to and consistent with his in-service ankle 
injury.  The occurrence of the in-service right ankle injury 
is satisfactorily substantiated by a January 1999 lay 
statement from a fellow service comrade.  Notably, the Board 
finds that the claims file does not contain evidence which 
sufficiently rebuts evidence tending to show a relationship 
between the veteran's current right ankle disability and the 
in-service occurrence of a right ankle injury; at least not 
evidence of such quality or quantity that it outweighs 
evidence in support of his claim.

In sum, the evidence establishes that the veteran's current 
right ankle arthritis cannot be reasonably dissociated from 
the right ankle injury identified during his active military 
service.  Therefore, the Board concludes that the evidence is 
in favor of his claim of service connection for residuals of 
a right ankle injury.  See 38 U.S.C.A. §§ 1101, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304.

B.  Poor Circulation in Both Legs and Bilateral Pes Planus 

The facts of this case reveal that the veteran's claims of 
service connection for poor circulation in both legs and 
bilateral pes planus are supported solely by his own 
contentions.  The Court has made it clear that a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education.  See Espiritu, 2 Vet. App. at 
494.  Consequently, the veteran's lay assertion that a 
present condition of poor circulation in both legs, and a 
present condition of bilateral pes planus, are related to an 
injury or disease that occurred in service, is neither 
competent nor probative of the issues in question.  While the 
veteran is competent to provide statements regarding the 
events that are alleged to have occurred during his active 
duty, he is not competent to diagnose the cause of any 
current poor circulation disorder or bilateral pes planus.  
See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494-95.  

It must be recalled that at a minimum, there must be medical 
evidence which demonstrates a nexus between current 
disability and a disease or injury incurred in service.  See 
Caluza, 7 Vet. App. at 506.  In this case, the record is 
devoid of competent evidence showing that the veteran had any 
injury or disease involving his circulatory system during 
service.  None of the medical records obtained in regard to 
the claim based on poor circulation in both legs contain any 
finding or opinion that the current circulation condition has 
an etiology or date of onset that is related or linked to the 
veteran's period of active duty.  

Likewise, although the veteran provided testimony that an in-
service ankle fracture was productive of symptoms he believed 
to be related to poor circulation in his legs, the record is 
negative for competent evidence in the form of clinical 
findings which tend to establish a link or nexus between the 
alleged continued symptomatology and the current circulation 
disorder present in both legs.  See Savage, 10 Vet. App. at 
498; Voerth, 13 Vet. App. 117.

Regarding the claim of service connection for bilateral pes 
planus, while the veteran's bilateral pes planus has been 
found to have preexisted service, the presumption of 
aggravation must be addressed.  When a condition is properly 
found to have been preexisting, the presumption of 
aggravation provides:

A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306(a).

Furthermore, 38 C.F.R. § 3.306(b) provides that, as to 
veterans of wartime service, "[c]lear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation" during service.  It is VA's 
burden to rebut the presumption of in-service aggravation.  
See Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

In this case, inasmuch as the veteran own testimony clearly 
establishes that his bilateral pes planus was asymptomatic 
during service, and there are no medical findings to support 
a conclusion that the underlying condition was permanently 
worsened during service.  As noted above, temporary flare-ups 
are not considered to be an increase in severity of a 
disability.  See Hunt, 1 Vet. App. at 297.  Clinical findings 
are negative for any showing that his bilateral pes planus 
was aggravated by military service, and the veteran himself 
testified that symptoms related to his bilateral pes planus 
were not aggravated during his period of active service.

Based on the totality of the evidence of record, the Board 
finds the veteran has not submitted or identified competent 
evidence indicating that his preexisting bilateral pes planus 
was aggravated during his period of active duty.  Whether his 
preexisting bilateral flat foot disorder underwent an 
increase in the underlying pathology, as opposed to a 
temporary or intermittent in-service flare-ups of symptoms, 
is a determination that requires medical evidence and not 
merely lay opinion.  As shown above, while the veteran is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, he is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training, or experience such as making a medical 
diagnosis or relating a medical disorder to a specific cause.  
See Espiritu, 2 Vet. App. at 494.  

Significantly, the medical records generated pursuant to 
examination and treatment after service are devoid of 
evidence establishing that his bilateral pes planus underwent 
an increase in severity during service.  In sum, there is no 
competent medical evidence showing that his bilateral pes 
planus, shown to have existed prior to his military service, 
was aggravated by such service.  Because an increase in 
severity has not been shown on the facts of record, the Board 
finds that the "presumption of aggravation" afforded by 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a) is not applicable 
in this case.  See e.g., Crowe v. Brown, 7 Vet. App. 238 
(1994).  Thus, the claim of service connection for bilateral 
pes planus is denied.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and he has not indicated the existence of any post-service 
medical evidence that has not already been obtained or 
requested that would well ground his claims of service 
connection for poor circulation in both legs and/or bilateral 
pes planus.  McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, 126 F.3d 1464.

For the reasons stated above, and in the absence of competent 
medical evidence of either in-service occurrence of poor 
circulation in either leg, or an increase in the severity of 
bilateral pes planus, or a nexus between a current disability 
and any incident of service, the veteran's claims of service 
connection for poor circulation in both legs, or for an 
increase in the severity of his bilateral pes planus, are not 
well grounded and must be denied.  As the veteran has not 
submitted the evidence necessary for a well-grounded claim as 
to either issue, a weighing of the merits of these claims is 
not warranted, and the reasonable doubt doctrine is not 
applicable.  See generally Gilbert, 1 Vet. App. at 53.  
Further, because the claims are not well grounded, VA is 
under no duty to assist the veteran in further development of 
the claims.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81.


ORDER

Service connection for residuals of right ankle fracture is 
granted.

Service connection for poor circulation in both legs is 
denied.

Service connection for bilateral pes planus is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

